                               15 Filed 01/15/21
Case 1:20-cv-01151-VM Document 16       01/05/21 Page 1 of 4
                               15 Filed 01/15/21
Case 1:20-cv-01151-VM Document 16       01/05/21 Page 2 of 4
                               15 Filed 01/15/21
Case 1:20-cv-01151-VM Document 16       01/05/21 Page 3 of 4
                                             15 Filed 01/15/21
              Case 1:20-cv-01151-VM Document 16       01/05/21 Page 4 of 4




The Clerk of Court is hereby
respectfully directed to send
defendant Joseph Steele an
application for in forma pauperis
("IFP") status. Once received,
defendant Steele is directed to
complete the application for IFP
status and return it to the
Clerk's Office.
